DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-20 have been examined in this application.  This communication is a Final Rejection in response to the “Amendments” and “Remarks” filed on April 8, 2021,
Claim Objections
Claims 2, 5, 8, 10-11 and 16 are objected to because of the following informalities:  
A.	As per claims 2, 8, 10-11 and 16, “United Medical Record Cloud Network” appears to be a name of a particular cloud network.  The Office requests that a generic term be used in its place.B.	As per claim 5, “FHIR” is an acronym and this should be spelled out in the body of the claim.  The Office requests that a generic term be used in its place.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0066384 to Tahmasebi Maraghoosh in view of US Patent Application Publication 2012/0316955 to Panguluri.
(A)	As per claim 1, the combined teachings of Tahmasebi Maraghoosh in view of Panguluri teaches a method for customizing healthcare app offerings, comprising:
receiving a request from a patient to access a patient-specific, web-based healthcare portal (Tahmasebi Maraghoosh: Section [0015]);
accessing at least a portion of a clinical record associated with the patient (Tahmasebi Maraghoosh: Section [0015]);
presenting a link to the at least one app in association with the patient-specific, web-based healthcare portal (Tahmasebi Maraghoosh: Sections [0021]-[0028]).
Tahmasebi Maraghoosh does not teach the following feature:

However, Panguluri teaches these features.  Panguluri teaches a user database that includes a user profile information (Panguluri: Section [0063]).   In Panguluri an application search engine uses this data to determine which apps to recommend to a user.  
At the time the application disclosed in this application was filed, it would have been obvious for one of ordinary skill in the art to have modified Tahmasebi Maraghoosh with these teachings from Panguluri such that the application search engine in Panguluri would perform searches using terms generated by the parsing engine in Tahmasebi Maraghoosh (denoted as “120” in Tahmasebi Maraghoosh) to determine at least one app relevant to the patient, based, at least in part, upon a condition associated with a patient.  The motivation for making this modification to the teachings of Tahmasebi Maraghoosh would have been to have a means of generating an app selection means that is tailored to a particular user based on the user’s needs or interests or generating an app selection means that is relevant to a user, as recited in Panguluri (Panguluri: Section [0003], [0005] and [0012]).
	(B)	As per claim 2, in the combined teachings of Tahmasebi Maraghoosh in view of Panguluri there is a step of receiving the request from the patient to access the patient-specific, web-based healthcare portal which comprises receiving the request from the patient to access the patient web-based healthcare portal via a Unified Medical Record Cloud Network (Tahmasebi Maraghoosh: Sections [0015] and [0025]).
 	(C)	As per claim 3, in the combined teachings of Tahmasebi Maraghoosh in view of Panguluri there is a step of determining the at least one app based, at least in part, upon one or more apps specified by a facility, clinician or healthcare service provider documented in the patient’s clinical record (Tahmasebi Maraghoosh: Sections [0021]-[0030]).
	(D)	As per claim 4, in the combined teachings of Tahmasebi Maraghoosh in view of Panguluri there is a step of determining that the at least one app is relevant to the patient further comprises determining that the at least one app is relevant to the patient based, at least in part, upon a clinical diagnosis, a medication, a symptom, or family history documents in the patient’s clinical record (Tahmasebi Maraghoosh: Sections [0021]-[0030]).
	(E)	As per claim 5, in the combined teachings of Tahmasebi Maraghoosh in view of Panguluri wherein the at least one app is based upon FHIR resources (Tahmasebi Maraghoosh: Section [0015]). (Supplemental Note:  The Office takes the position that if the medical data has to conform to FHIR to comply with laws then this is an inherent feature of Tahmasebi Maraghoosh because any inventor will want to ensure that their inventions comply with the law).
	(F)	As per claim 6, in the combined teachings of Tahmasebi Maraghoosh in view of Panguluri the at least one app is selected from a healthcare app store containing a plurality of apps being selected by a host of the healthcare app store (Tahmasebi Maraghoosh: Sections [0015] and [0021]-[0030]).
	(G)	As per claim 7, in the combined teachings of Tahmasebi Maraghoosh in view of Panguluri the step of presenting the link to the at least one app in association with the patient-specific, web-based healthcare portal comprises presenting the link in association with a patient dashboard (Tahmasebi Maraghoosh: Sections [0015] and [0021]-[0030]). (Supplemental Note:  The Office interprets the step of presenting the links on a patient dashboard as intended use and this clause is not given patentable weight).
	(H)	As per claim 8, in the combined teachings of Tahmasebi Maraghoosh in view of Panguluri the patient dashboard is accessible via a Unified Record Cloud Network  (Tahmasebi Maraghoosh: Sections [0015] and [0025]).
	(I)	As per claim 16, the combined teachings of Tahmasebi Maraghoosh in view of Panguluri teach a system for customizing healthcare app offering to patients, the system comprising:
	a Unified Medical Record Cloud Network configured to permit a patient to access apps  (Tahmasebi Maraghoosh: Sections [0015] and [0021]-[0030]);
	a healthcare app host implemented using one or more processing units configured to select a plurality of apps to offer to clients of the healthcare app host, each of the plurality apps being healthcare-0related (Tahmasebi Maraghoosh: Sections [0015] and [0021]-[0030]).
	Tahmasebi Maraghoosh does not teach that the apps are both for patients having at least one particular characteristic documented in a clinical record associated with the patient and that are relevant to the patient based at least in part on a first condition associated with the patient and an app store that includes the plurality of healthcare-related apps selected by the healthcare app host.
However, Panguluri teaches these features.  Panguluri teaches a user database that includes a user profile information (Panguluri: Section [0063]).   In Panguluri an application search engine uses this data to determine which apps to recommend to a user.  
At the time the application disclosed in this application was filed, it would have been obvious for one of ordinary skill in the art to have modified Tahmasebi Maraghoosh with these teachings from Panguluri so that the application search engine in Panguluri would select apps for patients based on accessing a patient’s (clinical) records in  Tahmasebi Maraghoosh by the parsing engine (120) in Tahmasebi Maraghoosh and application search engine of Panguluri would use the search terms generated by the parsing engine (120) of Tahmasebi Maraghoosh  to determine relevant apps  and then select apps based on both patients having at least one particular characteristic documented in a clinical record associated with the patient and that are relevant to the patient based at least in part on a first condition associated with the patient, as taught in Panguluri (Tahmasebi Maraghoosh: Sections[0003[, [0005], [0012] and [0063]).  It would have also been obvious to modify the teachings of Tahmasebi Maraghoosh with the app store of that includes the plurality of apps selected by the host Panguluri (Panguluri: Sections [0003] and [0117]).  The resulting app store would be an app store that includes the plurality of healthcare-related apps selected by the healthcare app host.
The motivation for making these modifications to the teachings of Tahmasebi Maraghoosh would have been to have a means of generating an app selection means that is tailored to a particular user based on the user’s needs or interests or generating an app selection means that is relevant to a user, as recited in Panguluri (Panguluri: Section [0003], [0005] and [0012]).
(J)	As per claim 17, in the combined teachings of Tahmasebi Maraghoosh in view of Panguluri the at least one particular characteristic comprises an association with a particular client (Tahmasebi Maraghoosh: Sections [0022] and [0026]-This section discusses parsing a patient’s report to make recommendations based on the patient’s report so it follows that the one particular characteristic (i.e. chest issues—Section [0026] of Tahmasebi Maraghoosh).
(K)	As per claim 18, in the combined teachings of Tahmasebi Maraghoosh in view of Panguluri  each of the plurality of apps is based upon FHIR resources (Tahmasebi Maraghoosh: Section [0015]). (Supplemental Note:  The Office takes the position that if the medical data has to conform to FHIR to comply with laws then this is an inherent feature of Tahmasebi Maraghoosh because any inventor will want to ensure that their inventions comply with the law).
(L)	As per claim 19, in the combined teachings of Tahmasebi Maraghoosh in view of Panguluri  the system is further configured to access the clinical record associated with the patient and determine whether the patient has the at least one particular characteristic (Tahmasebi Maraghoosh: Sections [0022]-This section of Tahmasebi Maraghoosh teaches detecting recommendations and medical recommendations are based on a patient having a probability of having a condition or ailment-i.e. a particular characteristic).
(M)	As per claim 20, in the combined teachings of Tahmasebi Maraghoosh in view of Panguluri  the system is further configured to access the clinical record associated with the patient and determine whether each of the plurality of apps is relevant to the patient (Panguluri: Sections [0003], [0005], [0012] and [0063]-Section [0003] sets forth that the purpose of this invention is to provide apps that are based user interests or provide personalization.  Therefore, the apps recommended in Panguluri are relevant to a user/patient. 
The motivation for making these modifications to the teachings of Tahmasebi Maraghoosh is that same as that set forth in Claim 16.
7.	Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20200066384 to Tahmasebi Maraghoosh in view of US in view of US Patent Application Publication 2012/0316955 to Panguluri in further view of US Patent Application Publication 2001/0034631 to Kiselik.
(A)	As per claim 9, the combined teachings of Tahmasebi Maraghoosh in view Panguluri in further view Kiselik teach a method for presenting customized healthcare apps offerings, comprising:
	receiving a request from a patient to access the patient-specific healthcare portal (Tahmasebi Maraghoosh: Section [0015]);
	accessing at least a portion of a clinical record associated with the patient (Tahmasebi Maraghoosh: Section [0015]);
	determining, responsive to accessing the portion of the clinical record associated with the patient, that the patient is associated with the client (Tahmasebi Maraghoosh: Section [0015] and [0021]-[0030]); and
	presenting the indicators representing the one or more plurality of available apps in the patient-specific healthcare portal (Tahmasebi Maraghoosh: Sections [0021], [0026] and [0029])
	Tahmasebi Maraghoosh does not teach the following: 
	
	wherein a network is configured to permit access to the one or more plurality of available apps based on at least one characteristic documents in the clinical record associated with the patient 
However, this feature is taught by Panguluri. Panguluri teaches a user database that includes a user profile information (Panguluri: Section [0063]).   In Panguluri an application search engine (i.e. a network) uses this data (i.e. characteristic documented in the clinical record associated with the patient) to determine which apps to recommend to a user.  
At the time the invention disclosed in this application was filed, it would have been obvious for one of ordinary skill in the art to have modified Tahmasebi Maraghoosh in such a manner that the application search engine taught in Panguluri would have been permitted access to one or more of a plurality of apps based on one characteristic documented and  generated by the parsing engine (120) of Tahmasebi Maraghoosh parsing the clinical records of Tahmasebi Maraghoosh associated with the patient.  The motivation for making this modification to the teachings of Tahmasebi Maraghoosh would have been to have a means of generating an app selection means that is tailored to a particular user based on the user’s needs or interests or generating an app selection means that is relevant to a user, as recited in Panguluri (Panguluri: Section [0003], [0005] and [0012]).
	 
Tahmasebi Maraghoosh in view Panguluri do not teach the following which is taught by Kiselik (Kiselik: Section [0060]):
receiving a request from a client to permit presentation of indicators representing one or more of a plurality of available apps in a patient-specific healthcare portal when clinical records associated with patients indicate an association with the client (In Section [0060] of Kiselik teaches that pharmaceutical companies desire to establish with precision a receptive audience among patients for specific drug which follows that it is determined whether patients have an association with a particular client (i.e. a particular pharmaceutical company that manufactures a particular medication).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the combined teachings of Tahmasebi Maraghoosh in view Panguluri with these above, aforementioned teachings from Kiselik with the motivation of having a means of providing a precision marketing means for specific drugs, as suggested in Kiselik (Kiselik: Section [0060]).
(B)	As per claim 10, in the combined teachings of Tahmasebi Maraghoosh in view Panguluri in further view Kiselik the step of receiving the request from the client to permit presentation of indicators representing one or more of a plurality of available apps in the patient-specific healthcare portal comprises receiving the request from the client via the network, wherein the network comprises a Unified Medical Record Cloud Network (Tahmasebi Maraghoosh: Sections [0015] and [0025]).
(C)	As per claim 11, this claim is substantially similar to Claim 2 and is, therefore, rejected in the same manner as Claim 2, which is set forth above.
(D)	As per claim 12, this claim is substantially similar to Claims 3-4 and is, therefore, rejected in the same manner as Claims 3-4, the rejections of which are set forth above.
(E)	As per claim 13, this claim is substantially similar to Claim 4, and is, therefore, rejected in the same manner as Claim 4, which is set forth above.
(F)	As per claim 14, this claim is substantially similar to Claim 5, and is, therefore, rejected in the same manner as Claim 5, which is set forth above.
(G)	As per claim 15, the combined teachings of Tahmasebi Maraghoosh in view Panguluri in further view Kiselik do not teach the following steps:
receiving a second request from the client to restrict presentation of an indicator representing one of the plurality of available apps in the patient-specific healthcare portal when clinical records associated with patients indicate an association with the client; and
restricting presentation of the indicator representing the one of the plurality of available apps in the patient-specific healthcare portal.
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the combined teachings of Tahmasebi Maraghoosh in view Panguluri in further view Kiselik with the motivation of having a means of complying with laws in various countries (such as the Prescription Drug Marketing Act of 1987) on the marketing of pharmaceutical products or drugs to patients that are already users of the pharmaceutical products or drugs intended to be marketed.
Response to Arguments
8.	The 35 U.S.C. 112(a) and 112(b) as well as the 35 U.S.C. 101 rejections set forth in the First Action Interview Pilot Program Pre-Interview Communication have been withdrawn in light of the “Amendments” and “Remarks” filed by the Applicants on April 8, 2021.
9.	The Applicants’ arguments against the 35 U.S.C 102(a)(2) rejection are moot in view of the “Amendments” and “Remarks” filed on April 8, 2021 and in view of the new ground of rejection over 35 U.S.C. 103 where the Panguluri patent application publication has been relied upon.
10.	Applicants argue that Kiselik rejection should not be used in the 35 U.S.C. 103 rejection because no motivation to combine exists.  However, the Office would like to point out that appropriate motivation has been set forth in the above rejection.  Applicants further argue that the Kiselik reference cannot be combined with the Tahmasebi Maraghoosh because Kiselik seeks participants likely to follow instructions while Tahmasebi Maraghoosh deals with situations where a patient may not follow instructions.  As an initial matter, it is not clear how this argument relates to a showing of non-obviousness. Moreover, the Office would like to point out that Kiselik does not foreclose the possibility of the instructions not being followed. Kiselik is merely targeted to situations that involve patients having the proven ability to follow instructions.  Finally, the Office has clearly shown above, in the rejection of Claim 9, why each and every limitation of claim 9 is taught in the prior art and proper motivation exists for combining all the non-primary references with the primary reference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
US Patent Application Publication 2014/0173443 (Section [0045]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivek Koppikar, whose telephone number is (571) 272-5109.  The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached at (571) 272-6805.  The fax telephone number for this group is (571) 273-8300 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/Vivek D Koppikar/
Primary Examiner, Art Unit 3626
May 15, 2021